Case: 19-115     Document: 9      Page: 1     Filed: 04/18/2019




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

           In re: MICHAEL A. HENRY BEY,
                        Petitioner
                 ______________________

                         2019-115
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Southern District of Florida in No.
9:18-cv-80953-DMM, Judge Donald M. Middlebrooks.
                  ______________________

                      ON PETITION
                  ______________________
PER CURIAM.
                         ORDER
    This is the second time Michael A. Henry Bey has at-
tempted to seek this court’s review of a matter relating to
the foreclosure and sale of his former property. In the first
case, Henry Bey v. Bank of New York Mellon, No. 2018-1480
(Fed. Cir. Apr. 6, 2018), we dismissed for lack of jurisdiction.
He now petitions this court for a writ of mandamus relating
to a second-related complaint. We again dismiss.
    Mr. Henry Bey filed the underlying complaint in fed-
eral district court against the parties involved in the sale
of property he previously owned and was ejected from after
a foreclosure judgment. The district court dismissed the
complaint for lack of jurisdiction, concluding that Mr.
Case: 19-115     Document: 9      Page: 2     Filed: 04/18/2019




2                                             IN RE: HENRY BEY




Henry Bey’s attempts to invoke the Federal Trade Com-
mission Act, 31 U.S.C. § 5103, 12 U.S.C. § 1813(l)(1), 12
U.S.C. § 95(a), and general references to land patents did
not establish federal question jurisdiction, and that there
was no diversity jurisdiction. Mr. Henry Bey now petitions
this court to direct the district court to “rule on [his] Motion
to Compel Judgment on Motion for Summary Judgments”;
“to issue Judgment in [his] favor”; “to promptly rule upon
[his] Motion for Reconsideration of the order of dismissal”;
and “to vacate the order [of] dismissal.”
     As this court previously informed Mr. Henry Bey, the
Federal Circuit is a court of limited jurisdiction. With re-
gard to appeals from district courts, and by extension re-
quests for mandamus relief, our subject matter jurisdiction
is limited to cases that arise under the patent laws, see 28
U.S.C. § 1295(a)(1), or certain cases brought against the
United States that arise in whole or in part under 28 U.S.C.
§ 1346, see § 1295(a)(2); see also Baker Perkins, Inc. v. Wer-
ner & Pfleiderer Corp., 710 F.2d 1561, 1565 (Fed. Cir. 1983)
( “The All Writs Act is not an independent basis of jurisdic-
tion, and the petitioner must initially show that the action
sought to be corrected by mandamus is within this court’s
statutorily defined subject matter jurisdiction.”).
    We cannot agree with Mr. Henry Bey’s assertion that
this court has subject matter jurisdiction over the current
matter because the “respondent [Duke Partners II, LLC]
ejected the petitioner from his private, indigenous, prop-
erty, via, a Writ of Possession, without his consent and
without just compensation, in total disregard of his rec-
orded Land Patent.” As we previously explained, this
court’s jurisdiction extends only to patents for inventions,
not land patents.         See 28 U.S.C. § 1295(a)(1); 28
U.S.C. § 1338; see also Ealey v. Wash. Mut. Bank, 71 F.
App’x 825, 825 (Fed. Cir. 2003). Moreover, Mr. Henry Bey’s
complaint cannot be read to raise a non-frivolous Little
Tucker Act claim because he is not seeking monetary dam-
ages from the United States for a taking of his property.
Case: 19-115      Document: 9    Page: 3    Filed: 04/18/2019




IN RE: HENRY BEY                                                 3



    While this court could perhaps transfer his submission
to the regional circuit, we cannot say that it would be in the
interest of justice to do so. Notably, the district court has
already denied Mr. Henry Bey’s motion for reconsideration
of the dismissal order and noted that it lacked jurisdiction
to adjudicate the merits of motions for summary judgment
and judgment on the pleadings. Moreover, Mr. Henry Bey
has failed to make any non-frivolous allegation that the
district court erred in finding no federal jurisdiction here.
      Accordingly,
      IT IS ORDERED THAT:
      The petition for writ of mandamus is dismissed.
                                  FOR THE COURT


April 18, 2019                    /s/ Peter R. Marksteiner
   Date                           Peter R. Marksteiner
                                  Clerk of Court
s25